DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 currently recites “a non-temporary storage medium storing a program for causing a computer to execute an information processing method for …” 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called computer-readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments maybe amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” (e.g. a non-transitory storage medium) to the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In regards to “a processing unit,” the examiner will interpret “a processing unit” as a processor such as a central processing unit or GPU or an arithmetic circuit such as an FPGA chip and equivalent thereof ([0066]).
In regards to “receiving unit,” the examiner will interpret “a receiving unit” as a transducer and equivalent thereof ([0050]). 
In regards to “a light irradiation unit,” the examiner will interpret “A light irradiation unit” as light source and equivalent thereof ([0045]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “ABE,” WO 2014/115241 (hereinafter Abe), and alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over “Umezawa,” US 2014/0316236 (hereinafter Umezawa) and in view of “ABE,” WO 2014/115241 (hereinafter Abe). 
Regarding to claim 1, Abe teaches a photoacoustic apparatus for obtaining image data based on an acoustic wave generated by irradiating an object with light of a first wavelength and 
A processing unit ( arithmetic section 151 [0061]) configured to:
obtain a first image data group generated based on an acoustic wave generated by irradiating the object with light of the first wavelength a plurality of times ([0064] and [0070])
obtain first information associated with an irradiation timing with the light of the first wavelength on the basis of the first image data group [0086]-[0090]); and
obtain second information associated with an irradiation timing with the light of the second wavelength on the basis of the first information ( coefficient for second information using the first information as a reference [0090])
In a different embodiment, Abe further discloses determining a positional difference of the obtained information ([0122]-[0123]), equivalent to the “positional deviation information” as claimed under broadest reasonable interpretation (In regards to “positional deviation information,” the examiner interprets “positional deviation information” as any information related to position shift, difference, among image frames). Abe further teaches that one can estimate positional difference (second positional deviation information) by interpolating or the like on the basis of the positional differences of the nearby blocks (First positional deviation information) ([0122]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Abe to incorporate teaching of different embodiment of Abe, since Abe is directed to solve 
Alternatively, regarding to claim 1, Umezawa teaches a photoacoustic apparatus for obtaining image data based on an acoustic wave generated by irradiating an object with light of a first wavelength and light of a second wavelength which is different from the first wavelength, the photoacoustic apparatus comprising:
A processing unit ( Data processing unit [0043]-[0044]) configured to:
obtain a first image data group generated based on an acoustic wave generated by irradiating the object with light of the first wavelength a plurality of times (plurality of images [0054])
obtain first positiona1 deviation information associated with an irradiation timing with the light of the first wavelength on the basis of the first image data group (“position shift” detected [0053]-[0054]); and

Umezawa does not explicitly teach processing unit further configured to obtain second positional deviation information associated with an irradiation timing with the light of the second wavelength on the basis of the first positional deviation information.
However, in the same field of endeavor, Abe teaches a photoacoustic imaging system determining positional differences of the morphological information (Figure 5), calculating movement vector, obtain positional differences including estimating a positional difference (Second positional deviation as claimed) by interpolating the positional differences of the nearby blocks (first positional deviation as claimed) ([0122]-[0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Umezawa to incorporate teaching of Abe, since both Umezawa and Abe are directed to solving concern of photoacoustic image data due to movement (Abe [0010]), and interpolating information using a reference (equivalent to generating second information on the basis of the first information) was well known in the art as taught by Abe.  One of ordinary skill in the art could have combined the elements (processing unit) as claimed by Umezawa, with no change in their respective functions, but adding a code that executes calculating second morphological information/positional deviation on the basis of the obtained first information/positional deviation, using known algorithms and functions (e.g. interpolation), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce calculation/computation time ([0090]), and there was reasonable expectation of success.
Regarding to claims 2, 3, 9, and 13, Abe (alternatively Umezawa in view of Abe) together teach all limitations of claim 1 as discussed above. 
Abe further teaches following limitations: 
Of claim 2, wherein the processing unit is configured to obtain a signal group generated by a receiving unit receiving the acoustic waves generated by irradiating the object with the light of the first wavelength and the light of the second wavelength, and generate synthesized image data on the basis of the first positional deviation information, the second positional deviation information, and the signal group (combining first, second optical characteristic information after correcting on basis of positional difference S 800 Figure 5 [0123]-[0126])
Of claim 3, wherein the processing unit is configured to:
obtain a signal group generated by a receiving unit receiving the acoustic wave generated by irradiating the object with the light of the first wavelength and the light of the second  wavelength (first echo signal data in the first period T1 [0070]);
correct positional deviation of the first image data group on the basis of the first positional deviation information (S700 and S800 Figure 5, [0125]-[0127]);
generate a second image data group based on the second wavelength on the basis of the signal group (second photoacoustic signal data obtained in a second period T2 [0073]);
correct positional deviation of the second image data group on the basis of the second positional deviational information (S700 and S800 Figure 5, [0125]-[0127]); and
generate synthesized image data on the basis of the first and second image data groups in which positional deviation has been corrected (combining first and second optical characteristic information, S900 Figure 5, [0127]-[0128]).
Of claim 9, wherein the processing unit generates data indicating a spatial distribution of oxygen saturation as the synthesized image data (oxygen saturation of blood [0074])
Of claim 13, further comprising:
a light irradiation unit configured to irradiate the object with the light of the first wavelength and the light of the second wavelength ([0029]-[0031] light source and light emitted by the light source directed to the subject); and
a receiving unit configured to receive a photoacoustic wave generated by a plurality of light irradiations of the light of the first wavelength and the light of the second wavelength to output a signal group (transducer receiving photoacoustic waves [0033], [0070]-[0074] first and second photoacoustic signal group),
wherein the processing unit generates the first image data group based on the signal group, and generates the second image data based on the signal group ([0070]-[0074] first and second group).

Regarding to claims 6-8, Abe discloses all limitations of claim 1 as discussed above. 
Of claim 6,  wherein the  processing  unit is  configured to obtain the second positional deviation information by temporally or spatially interpolating the first 
Of claim 7, wherein the    processing    unit is    configured to obtain the first positional deviation information associated with the irradiation timing with the light of the first and second wavelengths which are temporally close to each other, as the second positional deviation information (first and second period overlap [0117])
Of claim 8, wherein the processing unit is configured to obtain the first positional deviation information of a position of the receiving unit associated with the irradiation timing with the light of the first and second wavelengths which are spatially close to each other, as the second positional deviation information (regions located to close to each other [0099])
The examiner submits that Abe discloses calculating similarity using a correlation coefficient for second information using the first information as reference ([0086]-[0087]). Thus, in case of either temporal or spatial proximity among first and second group, either due to overlapping transmission ([0117]), or regions located close to each other ([0099]), similarity would be high, and even results in closer correlation coefficient can be zero as disclosed in paragraph [0091], first information would be essentially same as the second information as claimed, thus, reads on the claimed “obtain the first information as the second information.”
Regarding to claims 14-15, the claim essentially claims the same subject matter, except is a method and computer program product. 
Claims 14-15 are rejected in the same manner as claim 1 as discussed above. Abe further teaches the embodiments of the inventions can be realized by a computer of a system or apparatus to perform the functions ([0131]). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (alternatively Umezawa in view of Abe) as applied to claim 1 above, and further in view of “Schmid,” US 2013/0281819 (hereinafter Schmid).
Regarding to claims 4-5, Abe (alternatively Umezawa in view of Abe) teaches all limitations of claim 1 as discussed above. 
Abe further teaches limitation of claim 4, wherein the processing unit is configured to obtain a signal group generated by a receiving unit receiving the acoustic wave generated by irradiating the object with the light of the first wavelength and the light of the second wavelength, and generate the first image data group on the basis of the first position information and the signal group ([0070])
Abe further teaches limitations of claim 5 as follows:
obtain a signal group generated by a receiving unit receiving the acoustic wave generated by irradiating the object with the light of the first wavelength and the light of the second wavelength ([0070]-[0074] first and second group);
obtain first position information associated with irradiation timing of the light of the first wavelength (coordinates of the first information S 310 [0121]);
correct the positional deviation of the first position information on the basis of the first positional deviation information(arithematic section moves the coordinate by the positional difference obtained [0125]);
obtain second position information  associated with the irradiation timing    of the light with the second wavelength (second coordinate S 320 [0121]-[0124]);
correct the positional deviation of the second position information based on the second positional deviation information (arithematic section moves the coordinate by the positional difference obtained [0125]) and
obtain synthesized   image data    on the    basis of the first and second position information and the signal group in which positional deviation has been corrected(S600 FIGURE 5, Combining optical characteristic information of first and second group after correction [0127]-[0128]).
Abe does not explicitly teach first and second position information is of the receiving unit as claimed. 
However, in the same field of endeavor, Schmid discloses photoacoustic imaging system that includes a sensor is tracking the motion of the probe ([0277]), which provides position information of the receiving unit as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic probe as taught by Abe to incorporate position sensor disclosed by Schmid, since Abe, Schmid are directed to correcting positional shift in photoacoustic images, and position sensor in photoacoustic probe was well known in the art as taught by Schmid.  One of ordinary skill in the art could have combined the photoacoustic probe as claimed by Abe with no change in their respective functions, but adding position sensor (e.g. accelerometer) to the probe, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate positional movement of the probe during imaging and correct for movement ([0277]), and there was reasonable expectation of success.

Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (alternatively Umezawa in view of Abe) as applied to claim 1 above, and further in view of “Kasamatsu et al.,” US 2014/0336482 (hereinafter Kasamatsu). 
Regarding to claim 10, Abe (alternatively Umezawa in view of Abe) teaches all limitations of claim 1 as discussed above.
Abe does not further teach wherein the first wavelength is a wavelength at which a molar absorption coefficient of oxyhemoglobin and of deoxyhemoglobin are equal or substantially equal as claimed.
However, in the same field of endeavor, Kasamatsu teaches a photoacoustic imaging system wherein selecting first and second wavelengths considers wavelength at which the optical absorption coefficient is same between oxyhemoglobin and deoxyhemoglobin ([0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Abe to incorporate selecting wavelength disclosed by Kasamatsu, since both Abe and Kasamatsu teach generating information about oxyhemoglobin/deoxyhemoglobin distribution, and selecting wavelength at which optical absorption coefficient is equal for oxy and deoxyhemoglobin was well known in the art as taught by Kasamatsu.  One of ordinary skill in the art could have combined the photoacoustic imaging system as claimed by Abe with no change in their respective functions, selecting wavelength disclosed by Kasamatsu, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (alternatively Umezawa in view of Abe)  as applied to claim 1 above, and further in view of “Ando et al.,” US 2016/0123810 (filed 10/14/2015, hereinafter Ando).
Regarding to claims 11-12, Abe (alternatively Umezawa in view of Abe) teaches all limitations of claim 1 as discussed above.
Abe and Umezawa do not explicitly teach wherein the processing unit is configured    to determine a wavelength of light applied more than a predetermined number of times and a most applied among the plurality of light irradiations, as the first wavelength.
However, in the analogous field of endeavor of optical imaging, Ando discloses that positional shift for wavelength can be improved by correcting positional shift among the light components which belong to a common wavelength band (thus, equivalent to claimed applied more than a predetermined number of times and a most applied among the plurality of light irradiations, as claimed) ([0066]), and Ando further teaches using the data from “most common wavelength band, ” calculate shift amounts for other wavelengths using interpolation ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Abe to incorporate selecting most common wavelength as reference wavelength disclosed by Ando, since both Abe and Kasamatsu teach generating information about correcting positional shift of wavelength in the image data processing, and selecting a reference wavelength as most common wavelength was well known in the art as taught by Ando.  One of ordinary skill in the art could have combined the photoacoustic imaging system as claimed by Abe with no change in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/PATRICIA J PARK/Primary Examiner, Art Unit 3793